DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on November 24, 2020; February 2, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.

Election/Restrictions
Applicant’s election without traverse of Invention I1 in the reply filed on November 9, 2022 is acknowledged.
	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.   
Drawings
The drawings are objected to because:
	Figures 1-3 are objected to for failing to comply with CFR 1.84(l, p) - character of lines, number, letters is not sufficiently dense/dark; numbers, letters are not the correct size.
	Figure 4A is objected to for failing to comply with CFR 1.84 (l, m, p, q) - letters and numbers are too small and not sufficiently dense/dark; the lead line and character of “connection channel” are not sufficiently dense/dark; shading reduces legibility.
	Figure 4B is objected to for failing to comply with CFR 1.84 (m, p) - characters are too small, not sufficiently dense/dark; shading reduces legibility.
	Figures 6A-6C, 9 - are objected to for failing to comply with CFR 1.84 (l, m, p) - letters and numbers are too small and not sufficiently dense/dark; shading reduces legibility.
	Figures 11-16, 18, 19A-D, 20 are objected to for failing to comply with CFR 1.84 (m) - shading reduces legibility.
	Figure 24 is objected to for failing to comply with CFR 1.84 (l) - letters and numbers are not sufficiently dense/dark.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, the claim recites “a dog bone shape” is a relative term which renders the claim indefinite (MPEP 2173.05(b)). The term “dog bone shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Examiner is not permitted to import limitations into the claims (MPEP 2111.01) and therefore claim 3 which references “a dog bone shape” fails to provide any additional structure or context of such a shape.  Without context, such shape can include simple circles/ellipses since this would be the “shape” of a bone cross section.  Additionally, is this a bone of a dog? A bone for a dog?  Else?  For purposes of compact prosecution, Examiner will consider generally most shapes to be “dog bone shape” since such a bones can include various overall or sub-shapes - e.g. circles, rectangles, ellipses, etc.
	Claims 4-5, 9-11 are rejected as dependent upon claim 3.
	Claims 6-8 cure the dog bone shape deficiencies of claim 3.
	As to claim 4, the claim recites “less than about 3 times a minimum width of the dog bone shape” which recites a range of a range.  Specifically, the claim recites a first range = “less than” and second range “about 3 times”.  About 3 times mathematically equates to 3 +/- some deviation (Δ).  Thus the statement “less than about 3 times” equates to a first range of less than 3 plus Δ, while also reciting a range of less than 3 minus Δ.  
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	As to claim 5, the claim recites “lacks significant spherical defocus or higher order aberrations” is a relative term which renders the claim indefinite (MPEP 2173.05(b)). The term “significant defocus”/”significant…higher order aberrations” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Specifically, it is unclear what constitutes “significant” defocus/aberrations.  Is this some percentage deviation from diffraction limited?  Some deviation from having no (zero) defocus/aberrations?  Other?  Additionally, the lens changes shape/power and thus it is unclear if this is a for a particular state of the lens - e.g. plano, convex, concave, etc.  For purposes of compact prosecution, Examiner will interpret such limitations implicitly met by the device of claim 3.
	As to claim 10, the claim recites “the lens is part of…” which is unclear if the “parts” are additional limitations to the claimed subject matter, or if the claim is directed to an intended use (MPEP 2173.05(q)); MPEP 2111.02).  For purposes of compact prosecution, Examiner will consider claim 10 to be drawn to the intended use and thus art of claim 3 implicitly meets claim 10 as being capable of being used in a system.
	As to claim 11, the claim recites “the lens is part of…” which is unclear if the “parts” are additional limitations to the claimed subject matter, or if the claim is directed to an intended use (MPEP 2173.05(q)); MPEP 2111.02).  For purposes of compact prosecution, Examiner will consider claim 11 to be drawn to the intended use and thus art of claim 3 implicitly meets claim 11 as being capable of being used in a system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by de Swart (US 2,836,101; herein Swart).
	As to claim 1, Swart teaches a tunable cylindrical fluidic lens comprising a fluidic housing having an opening to a fluidic chamber (Swart Fig. 1 - 14, 11, 18; col. 1:64-72), the opening having a dog bone shape (Swart Fig. 6) comprising a rectangular region, having a width, a height, and four corners (Swart Fig. 6; see marked up figure below), a rounded protrusion extending from each corner of the rectangular region (Swart Fig. 6; see marked up figure below), wherein each rounded protrusion comprises a concave curve around a first auxiliary ellipse and a convex curve around a second auxiliary ellipse (Swart Fig. 6; see marked up figure below)

    PNG
    media_image1.png
    394
    694
    media_image1.png
    Greyscale

	a flexible transparent membrane attached to the fluidic housing and covering the opening to the fluidic chamber (Swart Fig. 1 - 12; col. 1:64-70),
	wherein a power of the cylindrical fluidic lens is based on a deformation of the flexible transparent membrane (Swart Fig. 2 - 12, dotted lines; col. 2:1-25), and wherein the deformation and power are configured to change based on a pressure difference between the fluidic chamber and the other side of the flexible transparent membrane (Swart Fig. 2 - 12; col. 2:1-25).
	As to claim 2, Swart teaches all the limitations of the instant invention as detailed above with respect to claim 1, an Swart further teaches one or more of the ellipses comprise a circle (Swart Fig. 6 - concave and convex portions at the corners comprise some amount of a circular (circle) segment).
	As to claim 3 (as understood), Swart teaches a cylindrical fluidic lens comprising a fluidic housing (Swart Fig. 1 - 14, 11) having an opening to a fluidic chamber (Swart Fig. 2 - 18; col. 1:64 - col. 2:25), the opening having dog bone shape (Swart Fig. 1; Fig. 6), a flexible transparent membrane attached to the fluidic housing and covering the opening to the fluidic chamber (Swart Fig. 1 - 12; Fig. 2 - 12), wherein there is a difference in refractive index between a fluid inside the fluidic chamber and a fluid on the other side of the flexible transparent membrane (Swart Fig. 2; col. 2:1-5; fluid inside being water, etc. fluid outside being air), wherein a power of the cylindrical fluidic lens is based on a deformation of the flexible transparent membrane (Swart Fig. 2; col. 2:1-25), and wherein the deformation and power are configured to change based on a pressure differences between the fluidic chamber and the other side of the flexible transparent membrane (Swart Fig. 2; col. 2:1-25).
	As to claim 5 (as understood), Swart teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Swart further teaches the lens lacks significant spherical defocus or higher order aberrations (Swart Fig. 2; col. 2:15-25; col. 2:65-72; col. 3:1-20 - as discussed, the lens provides no power and thus no defocus/aberrations when unpressurized).
	As to claim 9, Swart teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Swart further teaches a fluidic pump configured to change a fluid pressure within the fluidic chamber (Swart Fig. 1 - 20; Fig. 2 - 22; Fig. 6 - 47; col. 2:1-5).
	As to claim 10 (as understood), Swart teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Swart further teaches the lens is part of an automated or manually operated system for correcting low order and high order aberrations of refractive errors (Swart Fig. 1; Fig. 2; col. 1:25-30).
	As to claim 11 (as understood), Swart teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Swart further teaches the lens is part of a fluidic lens system comprising multiple fluidic lenses which are offset by an offset angle (Swart Fig. 1; Fig. 2; col. 1:25-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swart (cited above).
	As to claim 4, Swart teaches all the limitations of the instant invention as detailed above with respect to claim 3, and while Swart teaches the dog bone shape can have the necessary shape/perimeter (Swart col. 2:65-70), Swart doesn’t specify the maximum length is less than about 3x a minimum width of the dog bone shape.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the maximum length less than 3x a minimum width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 220 F.2d 454, 456,105 USPQ 233, 235.  As shown by Swart, the ratio is roughly 3x, however not necessarily drawn to scale, Swart states such shape can be modified as necessary to achieve the desired light/focusing effects (Swart col. 2:65-72).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 6, although the prior art teaches a dog bone shaped lens as detailed above in claim 3, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 6, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 7-8, although the prior art teaches a dog bone shaped lens as detailed above in claim 3, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sturmer et al. (Cylindrical lens with integrated piezo actuation for focal length tuning and lateral scanning)2; Ozgur et al. (Parametric dog-bone-shaped tunable cylindrical fluidic lens)3; Fulton (GB 6534); Gun (GB 101260); Stevens et al. (US 10,866,432); Berge (US 7,864,440); Wang et al. (US 7,813,047); Campbell (US 7,413,306); Task (US 5,973,852); Floyd (US 5,684,637); Wu (US 5,233,470); De Luca (US 3,161,718); Luce (US 2,051,791); Iveland (US 2021/0157037); Peyman et al. (US 2016/0070038); Chou et al. (US 2010/0142059); Ojala (US 2007/0195424) are cited as additional examples of fluidic lens systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s note: Applicant states “species” in the response, Examiner assumes a typographical error
        2 M. Stürmer, A. Schatz and U. Wallrabe, "Cylindrical lens with integrated piezo actuation for focal length tuning and lateral scanning," 2014 IEEE 27th International Conference on Micro Electro Mechanical Systems (MEMS), 2014, pp. 1171-1174, doi: 10.1109/MEMSYS.2014.6765855
        3 Erol Ozgur, Daniel Reetz, Farhad Akhoundi, Nicholas O’Brien, Jaclyn Wycoff, Ram Voorakaranam, Pierre-Alexandre Blanche, Lloyd LaComb, Chen Liang, Gholam Peyman, and N. Peyghambarian, "Parametric dog-bone-shaped tunable cylindrical fluidic lens," Appl. Opt. 60, 4755-4761 (2021)